WDINC (Rev, 5/2020) Agreed Order
FILED
CHARLOTTE, NC

IN THE UNITED STATES DISTRICT COURT DEC - h 9020
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

S DISTRICT COURT
WESTERN DISTRICT OF NG

UNITED STATES OF AMERICA }
)

v. ) Criminal Case No. 3:06CRO00115
)
Ashley Terrell Brooks )
)

Defendant

AGREED ORDER AND JUDGMENT
TO REVOKE SUPERVISED RELEASE

Upon petition of the U.S. Probation Office, joined herein by the United States and the |
defendant, to revoke the supervised release of defendant Ashley Terrell Broolcs and for good cause

shown therein, and also based on agreement of the parties as set forth herein:

AGREEMENT OF UNITED STATES AND DEFENDANT
The defendant agrees and stipulates that he/she has violated the terms and conditions of

supervised release in the following respects:
1. DRUG/ALCOHOL USE (Date violation concluded: 9/2/2020),

The defendant has violated the condition of supervision that states, "The defendant shall
refrain from excessive use of alcohol and shall not unlawfully purchase, possess, use,
distribute or administer any narcotic or other controlled substance, or any paraphernalia
related to such substances, except as duly prescribed by a licensed physician," in that, the
defendant tested positive for cocaine on the following dates: 5/7/2019, 5/30/2019,
7/1/2019, 11/22/2019, 11/27/2019, 8/26/2020, and 9/4/2020, AIl drug screens have been
confirmed through national laboratory testing. (Grade C Violation)

2 FAILURE TO COMPLY WITH DRUG  TESTING/TREATMENT
REQUIREMENTS (Date violation concluded: 8/14/2020),

The defendant has violated the condition of supervision that states, "The defendant shall
participate in a program of testing and treatment or both for substance abuse if directed
to do so by the probation officer, until such time as the defendant is released from, the
program by the probation office, provided, however, that the defendant shall submit to a
drug test within 15 days of release on probation or supervised release and at least two

1 .
Case 3:06-cr-00115-RJC Document 67 Filed 12/04/20 Page 1of5

 
WDINC (Rev, 5/2020) Agreed Order

periodic drug tests thereafter for use of any controlled substance subject to the provisions
of 18:3563(a)(5) or 18:3583(d), respectively. The defendant shall refrain from
obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and
accuracy of any prohibited substance testing or monitoring which is (are) required as
conditions of supervision, in that, the defendant failed to report for random drug testing
through the code a phone system on the following dates: 8/7/2019, 10/29/2019,
11/1/2019, 7/26/2020 and 8/14/2020. (Grade C Violation)

The parties stipulate, pursuant to Chapter 7 Policy Statements, U.S. Sentencing Guidelines,
that the defendant’s violation is a maximum Grade C and that the defendant has a Criminal History
Category of VI.

‘The parties stipulate, based on U.S.S.G. §7B1.4, that the Guidelines range of imprisonment
for a Grade C violation and a Criminal History Category of VI is a term of imprisonment from
eight (8) to fourteen (14) months.

The parties agree, pursuant to Rules il (ce) \(C) and 32.1, Federal Rules of Criminal
Procedure, that the Court should revoke supervised release and order the defendant to be
imprisoned for a period of “time served”. If the Court rejects this sentencing agreement, the
defendant has the right to withdraw from this Agreed Order and have an evidentiary hearing on

the petition for revocation of supervised release,

DEFENDANT’S ACKNOWLEDGMENT AND WAIVER
The defendant acknowledges that he/she is admitting the violations of supervised release
because he/she did, in fact, violate the conditions of supervised release set forth above.
The defendant acknowledges that he/she has had an opportunity 1) to review the written
notice of the alleged violations of supervised release and 2) to review the evidence against him/her

related to those alleged violations,

2
Case 3:06-cr-00115-RJC Document 67 Filed 12/04/20 Page 2 of 5

 
WDINC (ev. 3/2020) Agreed Order

The defendant further acknowledges that he/she is aware of the following sights and is
knowingly waiving these rights in exchange for the agreed sentence:
1) The opportunity to appear personally, present evidence, and question adverse witnesses
at a revocation hearing; and
2) The opportunity to make a statement personally to the Court in mitigation of sentence
and to present mitigating evidence to the Court.
If the Court accepts the agreed sentence, the defendant knowingly waives the right to
contest the revocation of supervised release and the defendant’s sentence in any appeal or post-
conviction action. Claims of (1) ineffective assistance of counsel and (2) prosecutorial

misconduct, and those claims only, are exempt from this waiver.

AGREED SENTENCE
Upon agreement of the parties as set forth above, it is hereby ORDERED that the
previously imposed period of supervised release is REVOKED,
It is further ORDERED that the defendant Ashley Terrell Brooks be and is hereby
SENTENCED to a term of imprisonment of TIME SERVED on Count One of the Judgment.!
It is further ORDERED that no additional term of supervised release is ORDERED

following the defendant’s release from imprisonment.

 

' The record reflects that defendant’s original custody sentence of 180 months was reduced to 120
months, resulting in defendant having overserved his custody sentence by 1,265 days. Because
this overserved time is properly applied to any subsequent revocation sentence imposed in the
instant proceeding, the custody sentence agreed to by the parties and set forth in this Agreed Order
is for a period of time already served.

3

Case 3:06-cr-00115-RJC Document 67 Filed 12/04/20 Page 3 of 5

 

 
WDINC (Rev. 5/2020) Agreed Order

It is further ORDERED that any restitution order, fine, and special assessment imposed in
the original Judgment in a Criminal Case are hereby reimposed and are to be paid in full

immediately.

fl-
So ORDERED and ADJUDGED, this the 1 day of | 12¢ Qu, \ pe > 2092

 

 

4
Case 3:06-cr-00115-RJC Document 67 Filed 12/04/20 Page 4of5

 
WDINC (Rey, 5/2020) Agreed Order

APPROVED

a4 Ay f- \

Ashl ley Terfell Brooks
Defendant

 

 

ib b fez —
tt

orney for Defendant

 

 

 

Michael M. Bonelli John Holiday oe
Supervisory U.S, Probation Officer Probation Officer

5
Case 3:06-cr-00115-RJC Document 67 Filed 12/04/20 Page 5of5
